Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alysa Youngson on 2/12/2021.

The application has been amended as follows: 

Claim 1 is amended as follows: in line 5, after “bed side plate” add the phrase “inside the open bed of the vehicle”, and after “cab side plate” add the phrase “between a sidewall of the open bed and a cab of the vehicle”.

Claim 5 is amended as follows: in line 4, “a cab” is replaced with “the cab”.

Claims 8, 13, 17, and 36 are cancelled.

Claim 20 is amended as follows: in line 5 after “outer wall of the open bed”, add the phrase “which is adjacent to a cab of the vehicle”; in lines 13 and 14, replace “receptacle” with “box”

Claim 22 is amended as follows: in line 1 replace “receptacle” with “box”.

Claim 26 is amended as follows: in lines 3-4, replace “a vehicle cab” with “the cab of the vehicle”.

Claim 28 is amended as follows: in line 1 replace “receptacle” with “box”.

Claim 29 is amended as follows: in line 1 replace “receptacle” with “box”.

Allowable Subject Matter
Claims 1-2, 5, 20-22, 26-29, 34-35 and 37 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: U.S. Patent #5,924,615 discloses a hanging storage box attached via a U-shaped bracket to a pickup truck bed wall at an adjustable height, but the box does not have an open end facing the vehicle bed, the attachment mechanism is very different and has a disclosed benefit of access only via the box interior for theft prevention, and there is insufficient motivation to heavily modify it to attach using sleeves located between the truck bed and the cab instead of attaching on the bed interior; U.S. Patent #6,517,134 discloses similar sleeves attached to a truck bed sidewall and including apertures and pins for mating attachment to mounting shafts on a vehicle accessory/rack, but lacks many other inventive features; U.S. Patent Publication #2008/0079277 discloses sleeves below the bed attachment mechanism on a pickup truck bed for receiving mounting shafts of a vehicle rack, but lacks many other inventive features; U.S. Patent #6,565,300 generally discloses openings in a U-shaped structure to attach to a truck bed and including attachment mechanisms on the U-shaped member, but lacks many other inventive features; U.S. Patent #5,108,141 generally discloses attaching a carrier/rack structure to a truck bed using sleeves .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the cited prior art discloses similar vehicle attachment structures, racks, box structures, or other features relevant to the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/               Primary Examiner, Art Unit 3734